                       No. 6:19-cv-00244

                      James Stamps,
                          Plaintiff,
                             v.
                    Maxey Cerliano et al.,
                        Defendants.

                Before BARKER , District Judge

                           ORDER

    Pursuant to 28 U.S.C. § 636, United States Magistrate
Judge K. Nicole Mitchell recommended that the court dismiss
without prejudice all claims by plaintiff, who is a prisoner,
against the two defendants who have been served with pro-
cess: Gregg County Sheriff Maxey Cerliano and Jail Chief Jeff
Callaway. Doc. 7. Plaintiff alleges that Cerliano and Callaway
failed to help instigate, and then misled plaintiff about failing
to help instigate, criminal proceedings against Corporal Wil-
liams of Gregg County, who allegedly assaulted plaintiff.
   The magistrate judge recommended dismissal of all claims
against Cerliano and Callaway under 28 U.S.C. § 1915A.
Stamps objected to the recommendation. Doc. 9. The court has
reviewed the magistrate judge’s recommendation de novo
and approves the magistrate judge’s reasoning.
    Plaintiff’s first objection to the magistrate judge’s report
argues that Cerliano and Callaway are liable because they
were Williams’ immediate supervisors. But, under § 1983, su-
pervisors are not vicariously liable for constitutional viola-
tions allegedly committed by their subordinates. Shaw v. Vil-
lanueva, 918 F.3d 414, 417 (5th Cir. 2019). Second, Stamps ar-
gues that, in this action, Cerliano and Callaway supposedly
“represent[] Gregg County,” so “the only way and reason
[they] should be dismissed is if Gregg County as a govern-
mental body is to take full responsibility of my claims.” Id.
That argument fails. Even assuming that Gregg County were
named as a defendant, which it is not, it is a separate entity
from Cerliano and Callaway. Moreover, a local governmental
body such as a county is liable under § 1983 only if conduct
violating a plaintiff’s rights (1) implemented or executed a
policy statement, ordinance, regulation, or decision adopted
and promulgated by that body’s officers, or (2) was visited
pursuant to governmental custom. Monell v. Dep’t of Soc.
Servs. of City of N.Y., 436 U.S. 658, 690-91 (1978). Stamps alleges
neither here.
   The magistrate judge’s report and recommendation is
adopted. The court dismisses without prejudice all claims
against defendants Cerliano and Callaway, who are dis-
missed as parties to this action. This order does not affect
plaintiff’s claims against Corporal Williams.


                     So ordered by the court on November 6, 2019.



                                    J. C AMPBELL B ARKER
                                  United States District Judge




                               -2-
